Rose, J.
(dissenting). We respectfully dissent because imput-
ing constructive notice based upon a recurring condition would be unwarranted here even if we view plaintiffs allegations of fact as true. While there is evidence that defendant was aware of prior instances of slight unevenness due to some shifting and settling of his concrete floor elsewhere in the building, there is no allegation or proof that the prior unevenness was dangerous or that the prior conditions were similar to, and in the same location as, the condition which caused plaintiffs injury. Nor did those prior conditions ever go unaddressed by defendant. Rather, the undisputed evidence is to the contrary on each of these points.
“When a property owner has ‘actual knowledge of the tendency of a particular dangerous condition to reoccur, he [or she] *1068is charged with constructive notice of each specific recurrence of that condition’ ” (Kivlan v Dake Bros., 255 AD2d 782, 783 [1998] [emphasis added], quoting Columbo v James River, II, Inc., 197 AD2d 760, 761 [1993]). In addition, the recurring unsafe condition must be one that regularly went unaddressed (see Kivlan v Dake Bros., 255 AD2d at 783). Unlike the recurring unsafe conditions which permitted the imputation of constructive notice in the cases cited by the majority, however, the prior conditions in defendant’s building were neither the same nor in the same place as the condition that caused plaintiffs injury.
The deposition testimony established that plaintiff twisted his ankle and stumbled on a protrusion or bump under the carpeting in the doorway to Carol Bowers’ office. Defendant, who later repaired a one-foot-square area where the bump had formed, testified that the floor of the 3,000-square-foot single-story building was a concrete slab on grade covered by carpeting. There was a seam in the concrete between the building’s original concrete slab and a newer slab under an addition. The seam ran across the doorway from post to post. This description is uncontroverted and there is no evidence in the record that the seam extended into the hallway or any other area where Bowers previously had felt unevenness under foot. In addition, although Bowers had tripped on the bump in the doorway a day or so earlier, she confirmed that it had “just formed,” and it is uncontradicted that neither she nor anyone else had reported it to defendant.
As for the previous unevenness or “dip[s]” that Bowers had reported to defendant, she attributed them to the effect of seasonal changes in temperature on the concrete slab on grade, and she stated that such depressions would appear one day and disappear the next without rhyme or reason. After she described the bump on which plaintiff fell as more of an “upheaval” in the concrete, Bowers again referred to the past occurrences as dips: “I mean, you could walk along and you go down in a dip, or the next day it could be up again.” She did not describe the prior instances as bumps or upheavals.
Significantly, she also acknowledged that the instances of prior unevenness were minuscule and slight, further differentiating them from the one-inch high bump in her doorway. This difference between the prior conditions and the bump in Bowers’ doorway distinguishes this case from those cited by the majority for the principle that a hazardous condition need not recur in the same location. In our view, those cases underscore the point that the prior recurring condition must be the same as, as well as in proximity to, the condition causing the accident *1069in order to fairly constitute constructive notice (see Armstrong v Ogden Allied Facility Mgt. Corp., 281 AD2d 317 [2001] [finding potential constructive notice arising from the recurring protrusion of metal clips from the floor of the Javits Convention Center]; Kivlan v Dake Bros., 255 AD2d at 783 [finding potential constructive notice arising from recurring oil spots outside the defendant’s convenience store because the spot on which the plaintiff fell was exactly the same condition and was in “close proximity” to where oil spills had previously occurred]; Gutz v County of Monroe, 221 AD2d 838 [1995] [finding constructive notice as to loose cork tiles on the stairs of a law library arising from the defendant’s knowledge of the same recurring problem with loose tiles elsewhere in the library; it was also noted that the defendant had stopped making repairs to the tiles for a number of years]).
Moreover, defendant was never told that anyone had ever tripped or fallen or been injured in any way by the slight depressions reported by Bowers. While a previous fall certainly would not be required to prove the danger of such depressions, there would have to be some evidence that the resulting height differential constituted a trip hazard rather than a trivial defect (see Smith v Wilerdam Prop., Inc., 50 AD3d 1349, 1349 [2008]). There is no such evidence here. Nor is Bowers’ testimony disputed that whenever unevenness was reported to defendant, he would repair it within a day, and the mere fact that unevenness may have occurred at another location at some later time does not imply that his repairs were superficial. Thus, the prior uneven conditions reported by Bowers cannot be fairly characterized as hazardous, regularly unaddressed or the same as that which caused the accident here.
As for the location of the prior unevenness, Bowers was asked only these questions and gave these answers after she said that the prior occurrences were transient dips or depressions:
“Q. Can you describe for me where this heaving occurred in relation to where [plaintiff] fell? In other words, was it throughout the entire building, or was it just—
“A. Mainly down where our RD was—rural development, our office, because that is on the actual slab.
“Q. And outside your door, it was not the same slab?
“A. I believe it is, yes.
“Q. You believe it is the same slab?
“A. Yes.
“Q. But you don’t remember anyone ever pointing out to [defendant] the problem within the door frame where [plaintiff] fell?
*1070“A. That had just formed.”
Bowers does not state that unevenness ever occurred in or near the doorway to her office and the record simply does not disclose where the prior dips were located in relation to the doorway.
As there is no claim that the prior unevenness had caused or could cause anyone to trip or fall, defendant “is not responsible for injuries caused thereby unless it is shown that the construction of the [building] is inherently dangerous or that he failed to use care to remedy conditions which had become dangerous, after actual or constructive notice of such conditions. That has not been shown here” (Miller v Gimbel Bros., 262 NY 107, 108-109 [1933]). Rather, the evidence presents nothing more than a “ ‘general awareness’ that a dangerous condition may be present” and, thus, it “is legally insufficient to constitute [constructive] notice” (Piacquadio v Recine Realty Corp., 84 NY2d 967, 969 [1994]). Holding otherwise here creates a precedent that expands the “recurring unsafe condition” rule beyond manageable bounds and will permit the imposition of liability in the absence of meaningful notice to the owner.
Accordingly, we would reverse and grant defendant’s motion for summary judgment dismissing the complaint.
Carpinello, J., concurs. Ordered that the order is affirmed, with costs.